DETAILED ACTION 
The present application, filed on 3/4/2020, has been examined under the AIA  first inventor to file provisions. 

The following is an Allowability Notice in response to the Applicant-filed Remarks Arguments from 5/31/2022.   


Status of Claims
Claims 1-20 are now pending and have been examined. 


Allowable Subject Matter
Claims 1-20 are allowed. 

Following is Examiner’s statement of reasons for allowance. The independent claims of Applicant’s invention recite a system, a method and a computer program product for dual optimization of targeted digital assets under volume and position constraints. 

	First, information identifying that a user is included in a campaign associated with an electronic asset is received and a determination is made that the user included in the campaign selects the electronic asset. 

	Second, a category taxonomy data store is accessed and a transition data store is accessed. 

	Third, a set of sequentially ordered electronic assets is generated and a URL for each electronic asset is generated. 

	Finally, an electronic assets playlist file is generated and that electronic assets playlist file is sent out. 

The invention provides a unique advantage in the area of dual optimization of targeted digital assets under volume and position constraints, for it provides machine-interest based recommendations, as opposed to user-interest based recommendations. 

	During the prosecution a series of references have been considered, but no art rejection has been done. 

	The list of considered, but not used references: 
0	US 20180330293 A1	2018-11-15	98	Kulkarni; Raghavendra et al. SYSTEM FOR MANAGING AN INDUSTRIAL WORKFLOW
0	US 20110238855 A1	2011-09-29	101	Korsunsky; Yevgeny et al. PROCESSING DATA FLOWS WITH A DATA FLOW PROCESSOR 
0	US 20080262991 A1	2008-10-23	96	Kapoor; Harsh et al.	SYSTEMS AND METHODS FOR PROCESSING DATA FLOWS
0	US 20200211131 A1	2020-07-02	46	Pangerl; Christian Josef et al. GENERATING RENTAL RATES IN A REAL ESTATE MANAGEMENT SYSTEM
0	US 20100144383 A1	2010-06-10	87	BERGER; Thomas R. et al. MANAGING AND MONITORING EMERGENCY SERVICES SECTOR RESOURCES
0	US 20180321356 A1	2018-11-08	98	Kulkarni; Raghavendra et al. ASSET LOCATION AND MANAGEMENT SYSTEM WITH DISTRIBUTED PROCESSING
0	US 20090164456 A1	2009-06-25	12	Slaney; Malcolm et al. EXPANDING A QUERY TO INCLUDE TERMS ASSOCIATED THROUGH VISUAL CONTENT
0	US 20100150122 A1	2010-06-17	96	Berger; Thomas R. et al. MANAGING AND MONITORING EMERGENCY SERVICES SECTOR RESOURCES
0	US 20070192863 A1	2007-08-16	99	Kapoor; Harsh et al.	SYSTEMS AND METHODS FOR PROCESSING DATA FLOWS
0	US 20180332434 A1	2018-11-15	98	Kulkarni; Raghavendra et al. EVENTS BASED ASSET LOCATION AND MANAGEMENT SYSTEM
0	US 10678515 B1	2020-06-09	27	Edmonds; Michael et al. Simplifying and reusing visual programming graphs
0	US 10642580 B1	2020-05-05	27	Sempé Sosa; Luis René et al. Simplifying and reusing visual programming graphs


The considered, but nor used references do not disclose the unique distinct features that render the claims allowable. The considered, but nor used references disclose elements of the claimed invention. However, Examiner has determined that it would be impermissible hind-sight reasoning for a person of ordinary skill in the art to combine the individual elements disclosed in the considered, but nor used references in order to achieve Applicant's claimed invention. 


Independent Claim 1 complies with 35 USC § 101 requirements under the 2019 PEG. The independent claim is a method claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible category.  

Under the 2019 IEG, Step 2A Prong One, the analysis identifies that limitations of the independent Claim 1 form a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an sales activities or behaviors, business relationships process, i.e. a process aimed at providing to a consumption device a list of content assets (which is content advertising based on the application specification at [0018]). If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Under Step 2A Prong Two, stripped of those claim elements that are directed to an abstract idea, the analysis identifies additional limitations of the independent Claim 1, which bring about improvements to a technical field, as disclosed by the applications specification at [0015]-[0018], [0026]-[0028], [0036] (see MPEP 2106.05 (a)). Therefore, Per Step 2A, independent claim 1 is directed to an abstract idea integrated into a practical application, thus making the claim eligible. No further analysis (i.e. Step 2B) is required in this situation.

Independent Claims 8 and 15 are directed to a system and a computer program product respectively, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible process as well. Because all three independent claims are similar in scope, the considerations for independent Claim 1 apply for the independent Claims 8 and 15 as well.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622